 
Exhibit 10.1


CONFORMED EXECUTION COPY


FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT


This First Amendment to the Securities Purchase Agreement (the “First
Amendment”) is entered into effective as of February 16, 2010, by and among
Cascade Bancorp, an Oregon corporation, (the “Company”), David F. Bolger, in his
individual capacity (the “Investor”), Two-Forty Associates, a Pennsylvania
limited partnership, the David F. Bolger 2008 Grantor Retained Annuity Trust, a
Florida irrevocable trust, and the David F. Bolger 2008 Nongrantor Charitable
Lead Annuity Trust, a Florida charitable annuity trust, and amends that certain
Securities Purchase Agreement, dated October 29, 2009 (the “Agreement”), between
the Company and Investor. All capitalized terms not defined herein shall have
the meaning ascribed to such term in the Agreement.


RECITALS


A.           The Agreement contemplated that concurrently with the Closing, the
Company would close a Public Offering.


B.           On December 23, 2009, the Company withdrew its registration
statement relating to the proposed Public Offering.


C.           In lieu of raising capital through a Public Offering, the Company
now desires to raise capital by issuing and selling Common Shares through other,
additional private placements, in addition to the previously contemplated Other
Private Placements, and the Company and the Investor desire to amend the
Agreement to reflect the same.


D.           Concurrently herewith, the Company and other parties to the
previously executed Other Securities Purchase Agreements will execute an
amendment to said agreements to reflect the foregoing.



AMENDMENT


In consideration of the mutual promises and undertakings described in this
Amendment, the Company, Investor and the other parties hereto, intending to be
legally bound, agree as follows:


1.      Purpose. The purpose of this Amendment is to amend and supplement the
terms and conditions set forth in the Agreement by incorporating the additional
provisions set forth below.


2.      Amendment to all references to “Public Offering”.  The Agreement is
amended by deleting all references to the defined term “Public Offering” and
replacing all such references with the term “Additional Investments,” which term
is defined below.


3.      Amendment to Recital D.  Recital D of the Agreement is amended by
deleting current Recital D in its entirety and replacing it with the following
new Recital D:

 
1

--------------------------------------------------------------------------------

 


D.           Additional Investments. Concurrently with the investment
contemplated herein and the Other Private Placements, the Company will sell
Common Shares in private placements to other investors under separate written
agreements, with the closing of such transactions to occur simultaneously with
the closing of the transaction described herein and the Other Private Placements
(such private placements to other investors, the “Additional Investments”).


4.      Amendment to Section 1.2.


(a)           Amendment to Subsection 1.2(a).  The Agreement is amended by
deleting current Section 1.2(a) in its entirety and replacing it with the
following new Section 1.2(a):



(a)    Subject to the satisfaction of the conditions to the closing set forth in
Section 1.2(c), the closing shall take place simultaneously with the closing of
the Additional Investments and the Other Private Placements or as shall be
agreed upon in writing by the parties hereto, at the offices of the Company
located at 1100 NW Wall Street, Bend, Oregon 97701 or such other location as
agreed by the parties in writing (the “Closing”).  The date of the Closing is
referred to as the “Closing Date.”  Subject to the satisfaction of the
conditions described in Section 1.2(c), at the Closing, the Company will deliver
to the Investor one or more certificates representing such number of whole
shares of Common Stock (the “Purchased Shares”) determined by dividing (i)
$25,000,000 (the “Purchase Price”) by the lesser of (A) $0.87 per share and (B)
the lowest price per share that the Company sells Common Stock in any of the
Additional Investments and the Other Private Placements, against payment by the
Investor of $25,000,000 by wire transfer of immediately available United States
funds to a bank account designated by the Company.


(b)           Amendment to Subsection 1.2(b).  The Agreement is amended by
deleting current Section 1.2(b) in its entirety. The Agreement is further
amended such that all references to the “Securities” in the Agreement shall
refer to the Purchased Shares.


(c)           Amendment to Subsection 1.2(c).  The Agreement is amended by
deleting current Section 1.2(c)(1)(vi) in its entirety and replacing it with the
following new Section 1.2(c)(1)(vi):


 
2

--------------------------------------------------------------------------------

 

(a)    the Company shall receive proceeds (net of underwriting commissions and
discounts) from the sale of Common Shares of an aggregate amount not less than
$150 million (which includes the Purchase Price), contemporaneously with the
Closing, from the proceeds of the Additional Investments, from the Other Private
Placements and from the Investor as contemplated by this Agreement, and all of
such proceeds, other than (A) amounts used to repurchase the trust preferred
securities pursuant to the Trust Preferred Securities Repurchase Agreements and
to pay related fees and expenses (which related fees and expenses shall not
exceed $2.7 million); (B) amounts used to reimburse the Investor and the
investors in the Other Private Placement for their respective fees and expenses
pursuant to this Agreement and the Other Securities Purchase Agreement (which
amounts shall not exceed $3.15 million); (C) amounts to pay expenses related to
the Additional Investments, the Special Shareholders Meeting and the
transactions contemplated by this Agreement and the Other Purchase Agreements
(which amounts shall not exceed $1.5 million); and (D) up to $1 million which
will remain at the Company for working capital purposes, shall be contributed as
capital to the Company’s principal depository institution subsidiary;
(d)           Amendment to Subsection 1.2(c).  The Agreement is amended by
deleting current Section 1.2(c)(1)(viii) in its entirety and replacing it with
the following new Section 1.2(c)(1)(viii):


(viii)    the Company shall have reimbursed the Investor for out-of-pocket fees
and expenses incurred by the Investor in connection with the transactions
contemplated hereby and by the Agreement and with any proposed financing
thereof, including, but not limited to, fees and disbursements of legal counsel,
accounting and financial advisors, credit review and investment banking
advisors, up to $1,550,000 in the aggregate;


(e)           Amendment to Subsection 1.2(c).  The Agreement is amended by
deleting current Sections 1.2(c)(1)(x) and 1.2(c)(1)(xi) each in its
entirety.  The Agreement is further amended by deleting Exhibit B to the
Agreement and replacing all references to “Exhibit C” with “Exhibit B.”


5.      Amendment to Section 3.1.  The Agreement is amended by deleting current
Section 3.1(c) in its entirety.


6.      Amendment to Section 3.2.  The Agreement is amended by deleting current
Section 3.2 in its entirety and replacing it with the following new Section 3.2:


 
3

--------------------------------------------------------------------------------

 

3.2           Expenses.  On the earlier of the Closing Date and the termination
of this Agreement, other than a termination under circumstances that are
directly and solely attributable to a material breach by the Investor, the
Company shall directly reimburse the Investor for all out-of-pocket fees and
expenses incurred in connection with due diligence efforts, the negotiation and
preparation of the Transaction Documents and undertaking of the transactions
contemplated by the Transaction Documents, including, but not limited to, the
Investor’s accounting, financial and investment banking advisors, legal counsel
and credit review, but excluding the purchase or exercise price for any of the
Purchased Shares, in an aggregate amount not to exceed $1,550,000.  The Company
shall be responsible for all closing and annual administrative fees and
expenses, including all costs incurred to register the Registrable Securities
and to obtain the Stockholder Approvals, the fees and expenses of any Company
advisors (including Company counsel, the Company’s accounting and financial
advisors and other professional fees), SEC registration fees and related
expenses, and fees and expenses of any broker or finders.  Other than as set
forth in this Section 3.2 and Section 4.7(b), each of the parties will bear and
pay all other costs and expenses incurred by it or him or on its or his behalf
in connection with the transactions contemplated under the Bolger Transaction
Document.


7.      Amendment to Section 5.1.


(a)           Amendment to Subsection 5.1(b).  The Agreement is amended by
deleting current Section 5.1(b) in its entirety and replacing it with the
following new Section 5.1(b):


(b)      by the Company, upon written notice to the Investor, in the event that
the conditions of Closing set forth in Section 1.2(c)(2) are not satisfied on or
before May 31, 2010;


(b)            Amendment to Subsection 5.1(d).  The Agreement is amended by
deleting current Section 5.1(d) in its entirety and replacing it with the
following new Section 5.1(d):


(d)  by the Investor, upon written notice to the Company, in the event that the
conditions of Closing set forth in Section 1.2(c)(1) are not satisfied on or
before May 31, 2010;


8.      Addition of Section 4.13.  The Agreement is amended by adding the
following Section 4.13:
MFN Provision.  If the Company, in connection with the Other Private Placements
or the Additional Investments enters into an agreement that contains terms more
favorable to any investor than the terms provided to the Investor under this
Agreement, then the Company will modify or revise the terms of this Agreement in
order for the transaction contemplated hereby to reflect any more favorable
terms provided to any other investors in connection with the Other Private
Placements or the Additional Investments.

 
4

--------------------------------------------------------------------------------

 


9.      Conflict.  To the extent there is a conflict between the terms and
provisions of this Amendment and the Agreement, the terms and provisions of this
Amendment will govern.


10.    No Further Amendment. Except as expressly modified by this Amendment, the
Agreement shall remain unmodified and in full force and effect. The Company and
Investor hereby ratify their respective obligations thereunder.


11.    Third Party Beneficiaries.  This Amendment is for the sole benefit of the
parties hereto and their successors and permitted assigns and subject to Section
6.12 of the Agreement, nothing herein expressed or implied will give or be
constructed to give to any other person or entity any legal or equitable rights
hereunder.


12.    Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  The parties hereto irrevocably
and unconditionally agree that any suit or proceeding arising out of or relating
to this Amendment will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the parties agree to submit to the jurisdiction of, and to venue in, such
courts.


13.    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY


14.    Counterparts and Facsimile. For the convenience of the parties hereto,
this Amendment may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same instrument.  Executed signature pages to this
Amendment may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.


[signature page follows]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment dated as of
the date first set forth above.

 

 
CASCADE BANCORP
       
By:
/s/
   
Name:  G. D. Newton
   
Title:  EVP/CFO




 
DAVID F. BOLGER
       
/s/
 




 
TWO-FORTY ASSOCIATES
       
By:  /s/
 
   
Name:
David F. Bolger
   
Title:
           
THE DAVID F. BOLGER 2008 GRANTOR
 
RETAINED ANNUITY TRUST
       
By:  /s/
 
   
Name:
 David F. Bolger
   
Title:
 

 
 
6

--------------------------------------------------------------------------------

 
